Case 6:19-cv-00383-GAP-GJK Document 13 Filed 03/29/19 Page 1 of 2 PageID 80



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

DANIEL J. NEWLIN, P.A.,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-383-Orl-31GJK

DEX MEDIA HOLDINGS, INC.,
FENSTERSHEIB LAW GROUP, P.A.,
ROBERT J. FENSTERSHEIB and
DAVID S. FENSTERSHEIB,

                  Defendants.
____________________________________

 PLAINTIFF’S RESPONSE TO COURT ORDER DATED MARCH 26, 2019 (DOC. 10)

       Plaintiff, Daniel J. Newlin, P.A. (“Plaintiff”), and its counsel file this response to the

Court’s order dated March 26, 2019. (Doc. 10)

       1.      Lead trial counsel, Jason P. Herman (“Mr. Herman”), and co-counsel, Derrick M.

Valkenburg (“Mr. Valkenburg”), are representing Plaintiff.

       2.      Mr. Herman and Mr. Valkenburg failed to properly communicate as to who would

handle filing Plaintiff’s Notice of Pendency of Other Cases and Certificate of Interested Persons.

       3.      Each misunderstood and believed the other would prepare and file them.

       4.      On March 26, 2019, the Court entered its order to show cause. (Doc. 10)

       5.      Upon receipt of the order to show cause, Mr. Herman and Mr. Valkenburg realized

their mistake and cured the non-compliance by preparing and filing the appropriate documents.

       WHEREFORE, Plaintiff, Daniel J. Newlin, P.A., and its counsel respectfully request that

the Court enter an order finding that Plaintiff and its counsel have shown cause for the failure to
Case 6:19-cv-00383-GAP-GJK Document 13 Filed 03/29/19 Page 2 of 2 PageID 81



comply with the Court’s orders, (Doc. 4 and 5), and enter an order discharging the court’s March

26, 2019, order as to Plaintiff and its counsel.

Dated: March 29, 2018.

                                                   Respectfully submitted,

                                                   Dan Newlin & Partners

                                                    /s/ Derrick M. Valkenburg
                                                   Jason P. Herman, Esq.
                                                   Florida Bar No.: 149357
                                                   Jason.Herman@newlinlaw.com
                                                   Marlene.Zervos@newlinlaw.com
                                                   Evelyn.Manzueta@newlinlaw.com
                                                   Direct: 407-203-6580
                                                   Derrick M. Valkenburg, Esq.
                                                   Florida Bar No.: 11468
                                                   Derrick.Valkenburg@newlinlaw.com
                                                   Heather.Hughes@newlinlaw.com
                                                   Mallory.Walker@newlinlaw.com
                                                   Direct: 407-203-6615
                                                   7335 W. Sand Lake Road, Suite 300
                                                   Orlando, FL 32819
                                                   Attorneys for Plaintiff
